PER CURIAM.
Tracy Posner Ward, Kelly Posner-Ger-stenhaber, Jarret Posner, and Sean Pos-*523ner, petitioners seeking partial or total revocation of Victor Posner’s June 28, 2001 will, appeal from two probate court orders, one approving a settlement agreement between co-petitioner Troy Posner, Victor Posner’s estate and the personal representative individually, the other denying their joint motion for appointment of an administrator ad litem.
Upon consideration of the arguments made in the parties’ briefs and at oral argument, we dismiss both appeals as premature without prejudice to re-raising both issues following final disposition of the revocation proceedings.